DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-22 have been cancelled. Claims 23-30 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2022 was filed after the mailing date of the non-final rejection on 03/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 23-30 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes an encoder (encoding method) comprising: memory; and a processor coupled to the memory and which, in operation, performs Context-Based Adaptive Binary Arithmetic Coding (CABAC), wherein in prediction residual coding of a current block, the processor, in operation, encodes a plurality of flags by CABAC, each of the plurality of flags relating to a coefficient included in the current block; determines a base level in a case where a number of encodable flags has not reached a limit; calculates a prediction absolute value of the coefficient based on a sum of absolute values of five neighboring coefficients of the coefficient in the current block; derives a rice parameter based on a difference between the prediction absolute value and the base level; and encodes a remainder value of the coefficient using the derived rice parameter.
Karczewicz et al. (Hereafter, “Karczewicz”) [US 2020/0077117 A1] discloses a video decoder can be configured to determine a threshold number of regular coded bins for a first decoding pass; for a first set of coefficients, context decode syntax elements of a coefficient group until the threshold number of regular coded bins is reached; and in response to reaching the threshold number of regular coded bins, for a second set of coefficients, bypass decode additional syntax elements, wherein to bypass decode the additional syntax elements the video decoder, for a coefficient of the second set of coefficients, derives a value for a Rice parameter based on a sum of absolute values of neighboring coefficients to the coefficient; determine values for the first set of coefficients of the transform unit based on the context decoded syntax elements; and determine values for the second set of coefficients of the transform unit based on the additional syntax elements [See Karczewicz, Abstract].
J. Sole et al., "Transform Coefficient Coding in HEVC," in IEEE Transactions on Circuits and Systems for Video Technology (Hereafter, “Sole”) discloses transform coefficient coding in the draft international standard of High Efficiency Video Coding (HEVC) specification and the driving motivations behind its design [See Sole, Abstract]. Transform coefficient coding in HEVC encompasses the scanning patterns and coding methods for the last significant coefficient, significance map, coefficient levels, and sign data [See Sole, Abstract]. Special attention is paid to the new methods of last significant coefficient coding, multilevel significance maps, high-throughput binarization, and sign data hiding [See Sole, Abstract]. Experimental results are provided to evaluate the performance of transform coefficient coding in HEVC [See Sole, Abstract].
Therefore, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482